  Case 3:21-cv-00102-JPG Document 7 Filed 03/05/21 Page 1 of 2 Page ID #38




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

FRANKLIN S. DENAULT, #09047-025,                 )
                                                 )
                               Plaintiff,        )
                                                 )
vs.                                              )     Case No. 21-cv-00102-JPG
                                                 )
DEPT. OF JUSTICE,                                )
FEDERAL BUREAU OF PRISONS,                       )
D. SPROUL,                                       )
J. COWLEY,                                       )
LESLIE BROOKS,                                   )
and USP MARION,                                  )
                                                 )
                               Defendants.       )

                            NOTICE OF IMPENDING DISMISSAL

GILBERT, District Judge:

        Plaintiff Franklin S. Denault filed this action without prepaying the full $402.00 filing fee

or submitting a motion for leave to proceed in forma pauperis (“IFP motion”).

On January 28, 2021, the Court ordered him to either pay the full filing fee or file a properly

completed IFP motion within thirty days (on or before March 1, 2021). (Doc. 2). He was

warned that failure to do so would result in dismissal of the action for failure to comply with a

court order and/or for failure to prosecute his claims. (Id.) (citing FED. R. CIV. P. 41(b)).

        The deadlines for paying the filing fee and/or filing an IFP motion has expired. Plaintiff

missed the deadline and failed to request an extension. The Court will not allow this matter to

linger indefinitely.

        Plaintiff is ORDERED to either pay the full filing fee of $402.00 or file a properly

completed IFP motion, in compliance with the Order at Doc. 2, on or before March 18, 2021.




                                                  1
  Case 3:21-cv-00102-JPG Document 7 Filed 03/05/21 Page 2 of 2 Page ID #39




       Plaintiff is WARNED that failure to comply with this Order by March 18, 2021,

shall result in dismissal of this action for want of prosecution and/or failure to comply with

a court order under Federal Rule of Civil Procedure 41(b).

       IT IS SO ORDERED.

       DATED: March 5, 2021                       s/J. Phil Gilbert
                                                  J. PHIL GILBERT
                                                  United States District Judge




                                              2
